[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this case, the issue submitted to the arbitrator was whether the defendant employer, in laying off an employee who was a member of the plaintiff union, violated the layoff procedures of a collective bargaining agreement between the two parties. The arbitrator, the State Board of Mediation and Arbitration, in a 2-1 arbitration award decision, found that the layoff occurred because a budget shortfall led to elimination of the employee's position. "Elimination of a position" is specifically included as a basis for laying off an employee in the layoff procedures of the collective bargaining agreement. Accordingly, the award conforms to the submission. The application to vacate the arbitration award is therefore denied. See New Haven v. AFSCME, Council 15, Local 530,208 Conn. 411, 415-16, 544 A.2d 186 (1988).
Judgment shall enter for the defendant.
Carl J. Schuman Judge, Superior Court